Title: To James Madison from George Lee Turberville, 11 December 1787
From: Turberville, George Lee
To: Madison, James


Dear Sir
Richmond City Decr. 11th. 1787.
Will you excuse an abrupt tresspass upon your leizure which has its rise from a desire to promote the welfare of Virginia & the Union a cause that has so long been the object of your pursuits—& that has already received so many beneficial supports from your attention—& still expects to receive so much future aid from your Counsel, Assiduity & patriotism?
Tis not sir to draw from you—your opinions—but merely to be informed of some parts of the Plan of Government proposed by the convention at Philadelphia—which appear obscure to a Reader that I have ventured to interrupt you, seeing that it is impossible to receive any information in the circle here—but what manifestly bears the Stamp of faction—rancour—or intemperance.
Upon a question of Such importance (on which perhaps it may be my lot to have a Vote) you will therefore excuse me for endeavoring to understand the subject as well as possible to the end that I may be enabled to form cooly & deliberately such an opinion of it as my best abilities—aided by extreme attention—& all the information I can obtain—will admit. Without further apology therefore I will proceed to mention such parts of the plan as appear obscure to me—always premising that it is not my wish to draw from you your own opinions, but only the reasonings thereon—& the objects thereof that weighed with the convention.
The principal objection that the opponents bring forward against this Constitution, is the total want of a Bill of Rights. This they build upon as an essential—and altho’ I am satisfied that an enumeration of those priviledges which are retained—wou’d have left floating in uncertainty a number of non enumerated contingent powers and priviledges—either in the powers granted or in those retained—thereby indisputably trenching upon the powers of the states—& of the Citizens—insomuch as those not specially retained might by just implication have been consider’d as surrender’d. Still it wou’d very much assist me in my determination upon this subject if the sense of the Convention and their opinion upon it cou’d be open’d to me.
Another objection (and that I profess appears very weighty with me) is the want of a Council of State to assist the President. To detail to you the various reasons that lead to this opinion is useless. You have seen them in all the publications almost that pretend to analyze this System—most particularly in Colo. Masons. We have heard from private persons that a system of government was engrossed which had an Executive council—and that the priviledge of importing slaves (another great evil) was not mention’d in it—but that a Coalition took place between the members of the small States & those of the southern States & they barter’d the Council for the Priviledge—and the present plan thus defective—owes it origin to this Junction. If this was the case it takes greatly off from the confidence that I ever conceived to be due to this Convention. Such conduct wou’d appear rather like the attempt of a party to carry an interested measure in a state legislature than the production of the United Wisdom—Virtue—& Uprightness of America called together to deliberate upon a form of Government that will affect themselves & their latest Posterity.
The operation of the Judiciary is a matter so far beyond the reach of most of our fellow Citizens that we are bounden to receive—& not to originate our opinions upon this branch of the Federal government. Lawyers alone conceive themselves masters of this subject & they hold it forth to us danger & distress as the inevitable result of the new system—& that this will proceed from the immense power of the general Judiciary which will pervade the states from one extremity to the other & will finally absorb & destroy the state Court[s.] But to me their power seem’s very fairly defined by the clauses that constitute them—& the mention of Juries, in criminal cases—seeming therefor by implication in civil cases not to be allowed is the only objection I have to this Branch.
Why shou’d the United States in Congress Assembled be enabled to fix on the places of choosing the Representatives?
Why shou’d the Laws of the Union operate agt. & supercede the state Constitutions?
Wou’d not an uniform duty—impost—or excise of £5. pr. hhd on Tobo. exported—throughout the United States—operate upon the Tobo. States alone? & have not the U.S. the power of levying this impost?
Why shou’d the states be prevented from raising a Revenue by Duties or Taxes on their own Exports? Are the states not bound down to direct Taxation for the support of their police & government?
Why was not that truely republican mode of forcing the Rulers or Sovereigns of the States to mix after stated Periods with the people again observed as is the case with the present members of Congress—Governors of this state &c &c?
For what Reason—or to an[s]wer what republican Veiw is it, that the way is left open for the importation of Negro slaves for twenty one Yrs.?
May not the powers of the Congress from the clause which enables them to pass all Laws necessary to carry this system into effect—& that clause also which declares their Laws to be paramount to the Constitutions of the states—be so operated upon as to annihilate the State Governments?
If the Laws of the United States are to be superior to the Laws & Constitutions of the several States, why was not a Bill of Rights affixed to this Constitution by which the Liberties of individuals might have been secured against the abuse of Fœderal Power?
If Treaties are to be the Laws of the Land and to supercede all laws and Constitutions of the States—why is the Ratification of them left to the senate & President—and not to the house of Representatives also?

These queries if satisfactorily answer’d will defeat all the attempts of the opposition—many of them I can readily answer to satisfy myself—but I still doubt whether my fondness for the new government may not make me as improper a Judge in its favor, as the rage of the opposition renders those who are under its influence inadequate to decide even agt. it.
You will I hope my good sir excuse this scrawl which is scarcely legible it has been written by peice meals—& as I cou’d snatch an opportunity from the hurry of business—& from the noise & clamour of the disputants at the house in which I lodge. The Mail is just going out and I have not time to add the detail of State politics—but as I have written on the subject of the federal Constitution—I will Just detain you for a moment on the present Situation of it in this state.
The people in the Country generally for it—the doctrine of amendments exploded by them—the Assembly I fear agt. it—Mr. Henry—Mr. Harrison—Mr. Smith—All the Cabells & Colo. Mason—agt., or at least favorer’s of the Amendatory system—& notwithstanding our Resolutions of the 25th. of October I fear we shall still pass some measure that may have an influence unwarrantable & derogatory. Mr. Henry has declared his intention (and perhaps this day may see his plan effectuated) of bringing in a bill for the purpose of promoting a second Convention at Philadelphia to consider amendments—& that the Speakers of the two houses shou’d form a Committee of Correspondence to communicate with our sister States on that Subject. You know the force of this wonderful mans oratory upon a Virginia house of Delegates—& I am sure will with me lament that that force shou’d be ever erroneously or injudiciously directed.
Much I hope sir that we shall have the assistance of your Counsel in the Convention. My best regards to Mr. Carrington—Mr. Griffin & Mr. Brown if they have arrived—& beleive me dear sir to remain with regard & respect Yr. Most Affectionate humble servant
George Lee Turberville
